Citation Nr: 0422484	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  99-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
stomach, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to December 15, 
1998, for the grant of service connection for diabetes 
insipidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1946 to January 
1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded for procedural considerations in 
June 2003, and that the action requested in the remand as to 
the issue of entitlement to an increased rating for irritable 
stomach has been accomplished to the extent possible.  This 
issue is now ready for final appellate consideration.

The Board further notes that in its previous remand, the 
Board also referred certain claims for appropriate action 
(page two of the June 2003 remand) that were found to have 
been raised at several points in the record.  Since there is 
no indication in the record that any action was taken in 
response to the Board's referral, the Board once again refers 
these matters to the regional office (RO) for any and all 
necessary action.

The issue of entitlement to an effective date prior to 
December 15, 1998, for the grant of service connection for 
diabetes insipidus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected irritable stomach is 
manifested by symptoms that do not approximate more than mild 
impairment with recurring symptoms once or twice yearly.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected irritable stomach have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.114, 
Diagnostic Codes 7301, 7304, 7305, 7307, 7310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that following receipt of the veteran's claim 
to reopen in October 1998, the RO advised the veteran in the 
April 1999 statement of the case that evidence revealed that 
his stomach symptoms were mild in nature, October 2002 
correspondence advised the veteran that in order to establish 
entitlement to an increased rating for a service-connected 
condition, the evidence must show that the condition is 
worse, a June 2003 Board remand advised the veteran of his 
rights under the VCAA, February 2004 correspondence again 
advised the veteran that he needed to submit evidence 
indicating that his service-connected stomach disorder had 
increased in severity, and an April 2004 supplemental 
statement of the case notified the veteran that he had not 
submitted evidence in support of his claim for an increased 
rating.

Thus, the Board finds that the veteran was advised by the RO 
on numerous occasions of the type of evidence needed to 
substantiate his claim, and that it was his obligation to 
come forward with evidence to demonstrate worsening 
disability. 

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the record.

Although the October 2002 and February 2004 VCAA notices 
regarding this issue clearly came after the initial rating 
action which denied the claim and did not specifically 
request that the appellant provide any evidence in the 
veteran's possession that pertained to the claim as addressed 
in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), as demonstrated from the foregoing communication from 
the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give the Department 
of Veterans Affairs (VA) any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Finally, as was alluded to above, the veteran was notified of 
his need to submit evidence of the worsening of his symptoms 
of stomach disability, and he has not provided any evidence 
in response to that request, instead apparently seeking to 
rely on the evidence of record.

Thus, based on all the foregoing, the Board finds that remand 
of this matter for additional notice and/or development under 
the VCAA would be an unnecessary waste of appellate time and 
resources.

The Board first notes that service connection for irritable 
stomach was originally granted by a rating decision in 
February 1998, at which time a noncompensable rating was 
assigned.  

The rating for this disability was later increased to 10 
percent in the March 1999 rating action which is the subject 
of the current appeal.  The rating was assigned effective 
October 1998.

VA stomach examination in December 1998 revealed that since 
the diagnosis of diabetes insipidus, the veteran had been 
taking a combination of Dyazide and Potassium Chloride 
supplement.  It was also noted that the veteran had 
experience the sensation of epigastric fullness while taking 
in large amounts of fluid and had noticed some heartburn and 
occasional epigastric pain.  The veteran noted a history of 
endoscopic examination but there were no records of these 
evaluations, and he had been on Pepcid 20 milligrams twice a 
day for at least the previous five years.  He had not stopped 
taking his medications and rarely had any epigastric bloating 
or heartburn.  The veteran denied any diarrhea or cramps 
after meals, but indicated that he occasionally took 
Metamucil for constipation.  Physical examination revealed 
that the veteran's weight had been stable at 210 pounds for 
the previous five years, however, he had begun a dietary 
program and had intentionally lost 20 to 30 pounds during the 
previous year.  The impression was history of diabetes 
insipidus, etiology unclear, and history of esophageal 
reflux, mild, and successfully treated.

VA general medical examination in March 1999 noted that the 
veteran was service connected because of stomach distress and 
fullness which the veteran believed was the result of the 
large amount of water he drank.  The veteran's weight was 
indicated to be 182 pounds, the examiner noting that the 
veteran had gradually and voluntarily lost about 30 pounds in 
the previous year.  The abdomen was soft and nontender.  No 
organs or masses were felt.

VA diabetes mellitus examination in November 2000 revealed 
that the veteran's current medications included Famotidine 
for reflux and that examination of the abdomen indicated 
negative findings.

At the veteran's hearing before the Board in June 2003, the 
veteran testified that he last was examined by a private 
physician for his gastrointestinal (GI) problems eight years 
earlier in Florida, at which time he was placed on Pepcid 
(transcript (T.) at pp. 15-16).  He was currently taking 
Pepcid every day and described his problems as "a little 
bit" (T. at p. 16).  More specifically, the veteran 
indicated that he sometimes would get extra bloated and gas, 
but that the burns he used to get in his chest seemed to be 
helped by the Pepcid, and he would now experience this "very 
little" (T. at p. 16).  He could not remember whether any 
physician had told him whether he had gastroesophageal reflux 
disease (GERD) (T. at p. 16).  He last treated at the VA 
Medical Center in Connecticut sometime in 1999 or 2000 (T. at 
p. 16).  He had not seen any physician for his GI problems 
since 1999 (T. at p. 17).  The veteran indicated that he also 
watched his diet and although he had gone from 220 or 230 
pounds down to 175 pounds about four years earlier, this was 
due to exercise and diet (T. at p. 17-18).  The veteran noted 
that he would get constipated and took Metamucil on a daily 
basis, and that his bowel movements were explosive about 40 
percent of the time (T. at p. 18).  With respect to his 
gastrointestinal problem, however, he stated that the only 
problems he experienced other than bloating, was abdominal 
cramping pain and nausea two or three times a month (T. at 
pp. 19-20).  His representative noted that the veteran had 
not had any previous surgeries to the GI tract (T. at p. 21).

As was noted previously, a February 2004 letter sought 
additional information from the veteran regarding any recent 
treatment for the veteran's stomach disorder, and the record 
does not reflect that the veteran or his representative 
advised the RO that they had any additional information that 
was responsive to this request.


II.  Rating Criteria and Analysis

The veteran's service-connected irritable stomach is 
currently rated as 10 percent disabling, effective from 
October 1998, by analogy pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7304 (2003), which provides a 10 percent 
rating for mild symptoms associated with gastric ulcer, with 
recurring symptoms once or twice weekly.  While the Board 
does not find any current medical evidence of peptic ulcer 
disease, based on the veteran's epigastric symptoms of 
controlled mild reflux, nausea, bloating, and periodic 
abdominal cramping pain, the Board agrees that this Code is a 
viable Code for rating this disability.  However, a 20 
percent rating requires moderate impairment with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations, and the Board finds that the veteran's report 
of periodic symptoms, even if conceded to be at the rate of 
more than two or three times a year, are not severe or last 
an average of 10 days in duration, and are not continuously 
moderate.  Thus, a 20 percent rating under Diagnostic Codes 
7304 or 7305 is not indicated.  Clearly, a 40 or 60 percent 
rating for moderately severe or severe impairment is not 
warranted.  38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305 
(2003).

The Board has also considered the criteria applicable to 
residuals of injury to the stomach, which are rated as 
peritomeum adhesions.  However, the next higher rating of 30 
percent requires moderately severe disability with partial 
obstruction and there is no evidence of obstruction or this 
level of disability at any point since October 1998.  
38 C.F.R. § 4.114, Diagnostic Code 7301 (2003).  Moreover, 
although the Board has also considered the criteria for 
hypertrophic gastritis identified by gastroscope, there is no 
medical evidence of hypertrophic gastritis identified by 
gastroscopic examination, and the next higher rating of 30 
percent would still otherwise require that the gastritis be 
chronic in nature with multiple small eroded or ulcerated 
areas, and symptoms, and there is no evidence of such 
manifestations.  

Finally, the Board notes that while it observes that the 
veteran has experienced a significant weight loss over the 
period relevant to the instant claim, it is clear that such 
weight loss was incurred on a voluntary basis through 
exercise and diet and is not a manifestation of the veteran's 
service-connected disability to be considered for rating 
purposes.

Accordingly, based on all of the foregoing reasons, the Board 
finds that a preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected irritable stomach disorder.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected irritable stomach is denied.


REMAND

With respect to the issue of entitlement to an effective date 
prior to December 15, 1998, for the grant of service 
connection for diabetes insipidus, the Board remanded this 
issue for appropriate compliance with the VCAA, and the Board 
does not find that the February 2004 VCAA letter sufficiently 
specified what evidence was necessary to substantiate the 
veteran's earlier effective date claim, and the respective 
obligations of VA and the veteran in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that it has no alternative but 
to remand this issue for another VCAA notice letter which 
provides some guidance as to the evidence that would entitle 
the veteran to an earlier effective date in a case where VA 
has taken the position that the effective date is the date of 
a reopened claim, e.g. claiming clear and unmistakable error 
(CUE) with respect to a prior final decision such as the 
rating action of July 1988, or demonstrating evidence of an 
earlier formal or informal unadjudicated claim filed prior to 
December 15, 1998.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include another 
VCAA notice letter on the issue of 
entitlement to an effective date earlier 
than December 15, 1998 for the grant of 
service connection for diabetes 
insipidus.  This VCAA notice letter 
should indicate the evidence necessary to 
substantiate the veteran's claim, (e.g., 
claiming clear and unmistakable error 
(CUE) with respect to a prior final 
decision such as the rating action of 
July 1988, or demonstrating evidence of 
an earlier formal or informal 
unadjudicated claim filed prior to 
December 15, 1998,) and should further 
indicate the respective obligations of 
the VA and the veteran in obtaining that 
evidence.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



